Title: To John Adams from Henry Guest, 1 May 1799
From: Guest, Henry
To: Adams, John



Honored Sir
Brunswick th. 1 May 1799

I Addressed A Lettr. to you the 2 Day of February Last But With some reluctance As I thought Your time then was more necessarily imployd On the subject of shething Our Rising Navy With Leather—As I Apprehend you are Now a Little more at Leisure I take the Liberty to Lay this Matter More fully before you Which is Enclosed in this—I thought it propper to Publish it first in Claypools Philada. paper But he Did not print it Corect Which induced me to republish it As Within. But as I am Doubtfull of its Reaching Boston is One reason of this being Sent to your inspection and if it is judgeed of public Utillity Could wish it propperly published thier—as I Am fully of Oppinion the Gentelmen of that City are Generly of Superior understanding Persevering and interprising in All Kind of Machnism But in that Case it May be Necessary that My Name and place of Aboad is Left With the printer in Boston.
Sir, Since your time is thus far Assumed be pleased to Give a Moment More. It Will be Necessary for the public to form magiziens for powder—There is Not Instences Wanting When propper rods have Been Affixed to buildings That they have nevertheless been Struck by Lighning—How to prevent Any Mischief therefrom I Am of Oppinion I Can Make Leather a non Electric and Secure the Grain from being Cracked by the heat of the Sun A roof Can be Made So tight As to Defey the rain or Even Snow to penetrate it And I would Venture its Lasting Against the Iron teeth of time—This thought I Allso Laid before the Philosophic Society in Philada But alas had it Come from A Franklin perhaps it Would have been Attended too—
I have Matters of More Consequence then the Above to Lay before You But Am Affraid I have Alredy too far trespassed in these. You Will I hope forgive this trespass and place it to A the Good intent of An Old Man that hartily Wishes you health and A Long and Happy Guidance of Our Public Affairs—Who With pleasure and truth Subscribs himself / Sir / Your Most / Huml. Servt.


Henry Guest—P.S it Will be found that there is More hides Sent out of Our Country this year then Would Cover the bottoms of All the Vessels belonging to the United States
